CONSULTING AGREEMENT- TSF


This Consulting Agreement is by and between Indigo-Energy, Inc., (IEI), a Nevada
Corporation located at 701 N. Green Valley Pkwy, Suite 200, Henderson, NV 89074,
and Dr. Larry Stowe, (The Stowe Foundation) of 6340 Lake Worth Blvd. #403, Fort
Worth, TX 76135 (phone 817-236-2010- fax 817-236-2008
info@thestowefoundation.org), (TSF), an organization, collectively referred to
as “The Parties”.


WHEREAS, IEI is a developer of energy related properties, and


WHEREAS, TSF has experience in gas and oil well drilling operations in the
United States, a network of drilling related contacts and relationships, is a
consultant in oil and gas financial and operational matters to a client list of
potential investors;


NOW, THEREFORE, in consideration of the mutual covenants provided herein, the
Parties agree as follows:
 
Services.
TSF will perform ongoing duties under the direction of IEI’s President and Board
of Directors under the following parameters:
 
1.
Assisting in raising short term funding dollars to help meet immediate expenses
regarding IEI’s well and drilling activities (Wells) in the DuBois field in
Indiana, and

 
2.
Developing a 45 day completion strategy to ensure IEI’s completion of the Wells
and have them into full production, and

 
3.
Represent IEI interests and in discussions and negotiations with field
personnel, prospective funding sources or related parties.

 
4.
Provide direct assistance in execution of the strategy described above in #2.



Compensation.
IEI shall compensate TSF for these services as follows:
1- 
Reimbursement for all approved business-related expenses commencing May 15,
2009.

2-
TSF shall receive ten thousand dollars ($10,000) payable five thousand dollars
by 15 May 2009 and another five thousand payable on or before May 22nd, 2009 for
the completion of items #1 and #2 and #3 under the Services section above.

3-
Payment of an additional twenty-five thousand dollars ($25,000) for completion
of item #4 under the Services section above, said compensation subject to
receipt of funding from any source for the completion of the Wells.



Independent Contractor and No Agency Relationship.  TSF shall be compensated as
an independent contractor with no employee relationship or agency and principal
relationship and shall thereby be responsible for all its own taxes, insurance,
licenses and fees and expenses related to its business and this Agreement.


1

--------------------------------------------------------------------------------




Governing Law.  This Agreement is being executed under and will be governed by
the laws of the State of Nevada.


Term.  The term of this Agreement is 45 days commencing 15 May 2009.


IN WITNESS THEREOF, the Parties have executed this Agreement effective as of the
date signed below.


For Indigo-Energy, Inc.


[ex10-4sig.jpg] 
     
May 15, 2009
Steve Durdin, President
     
Date

 
Dr. Lawrence Stowe
 

                   
Dr. Lawrence Stowe
 
Date
 
SSAN or TIN



2

--------------------------------------------------------------------------------


    